          Case 1:17-cv-01580-LGS Document 283 Filed 10/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
                                                              :
                                                              :
 IN RE CHICAGO BRIDGE & IRON                                  :   17 Civ. 1580 (LGS)
 COMPANY N.V. SECURITIES LITIGATION :
                                                              :       ORDER
                                                              :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 6, 2020, Plaintiffs sought leave to file their opposition to

Defendants’ motion for summary judgment and supporting papers under seal and in redacted

form (Dkt. No. 263).

        WHEREAS, on October 13, 2020, Defendants stated that they seek redaction of

individual telephone numbers from Exhibits J, L, M and O to Plaintiffs’ opposition (Dkt. No.

277). It is hereby

        ORDERED that Plaintiffs shall file Exhibits J, L, M and O to their opposition to

Defendants’ motion for summary judgment in redacted form and under seal, redacting the

telephone numbers identified by Defendants. Only the parties identified in the Appendix to

Docket No. 263 shall have access to Exhibits J, L, M and O. It is further

        ORDERED that Plaintiffs’ remaining exhibits, opposition to Defendants’ motion for

summary judgment and Rule 56.1 counter-statement shall not be filed under seal. The Clerk of

Court is respectfully directed to close the docket entry at number 263.

Dated: October 14, 2020
       New York, New York
